Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/30/2021 has been entered.  Claims 1, 5, 11 and 15 are amended.  Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, of Patent No. 10,877,619 B2.


17/111,861 (Instant Application)
10,877,619 (Patent ‘619)
(Claim 1) A method comprising: 




displaying, by data processing hardware, a first graphical representation of a dataset on a screen in communication with the data processing hardware; 




receiving, at the data processing hardware, a first interaction indication indicating a graphical user interaction by a user at a first interaction location on the first graphical representation; and

in response to the received first interaction indication, displaying a second graphical representation on the screen overlaying the first graphical representation, the second graphical representation having a scale that is equal to a scale of the first graphical representation and based on the first interaction indication, wherein the second graphical representation shares an axis with the first graphical representation









and both the first graphical representation and the second graphical representation are visible.





displaying, by data processing hardware, a first graphical representation on a screen in communication with the data processing hardware, wherein the first graphical representation comprises a box-and-whisker plot of a dataset;

receiving, at the data processing hardware, a first interaction indication indicating a graphical user interaction by a user at a first interaction location on the first graphical representation;

in response to the received first interaction indication, displaying, by the data processing hardware, a second graphical representation on the screen overlaying the first graphical representation, the second graphical representation based on the first interaction indication, wherein the second graphical representation comprises a density plot of the dataset, and wherein the density plot shares an axis with the box-and-whisker plot;

(wherein the density plot has a respective scale equal to a 


(receiving, at the data processing hardware, a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation,)


receiving, at the data processing hardware, a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation; and 







in response to the received second interactive indication, displaying, by the data processing hardware, an updated second graphical representation of the dataset on the screen based on the second interaction indication.  

receiving, at the data processing hardware, a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation, wherein the second graphical representation comprises the density plot of the dataset overlaying the box-and-whisker plot, and wherein the density plot shares the axis with the box-and-whisker plot;in response to the received second interaction indication, displaying, by the data processing hardware, an updated second graphical representation of the density plot of the dataset on the screen based on the second interaction indication at the second interaction location, 






wherein the second graphical representation has a respective scale equal to a corresponding scale of the first graphical representation.  
the updated second graphical representation having a scale that is equal to a scale of the second graphical representation, 
wherein the density plot has a respective scale equal to a corresponding scale of the box-and-whisker plot;
(Claim 6) The method of claim 2, further comprising:

receiving, at the data processing hardware, a third interaction indication indicating the graphical user interaction at a third interaction location on the updated second graphical representation; and 


in response to the received third interaction indication: 


displaying, by the data processing hardware, the first graphical representation on the screen.  


receiving, at the data processing hardware, a third interaction indication indicating the graphical user interaction at a third interaction location on the updated second graphical representation of the density plot of the dataset; and
in response to the received third interaction indication, 
switching back, by the data processing hardware, to the first graphical representation of the dataset on the screen based on the third interaction location being a threshold distance away from the updated second graphical representation.

(Claim 2) The method of claim 1, wherein the first graphical representation comprises an axis and the first interaction location comprises a location within a threshold distance of the axis of the first graphical representation.
(Claim 8) The method of claim 1, wherein the first interaction indication comprises a location of an input selection event triggered on the first graphical representation.  
(Claim 4) The method of claim 3, wherein the first interaction indication comprises a location of an input selection event triggered on the first graphical representation.
(Claim 3) The method of claim 2, wherein the second interaction location comprises a location on the second graphical representation that is different than the first interaction location.  
(Claim 5) The method of claim 1, wherein the second interaction location comprises a location on the second graphical representation that is different than the first interaction location.

(Claim 7) The method of claim 1, wherein the second graphical representation comprises a first graphical indication and wherein the updated second graphical representation comprises a second graphical indication that is different than the first graphical indication.
(Claim 4) The method of claim 2, wherein the second interaction location comprises a location on the second graphical representation and the second graphical representation comprises a graphical indication of a data value corresponding to the second interaction location.  
(Claim 8) The method of claim 1, wherein the second interaction location comprises a location on the density plot and the density plot comprises a graphical indication of a data value corresponding to the second interaction location.
(Claim 9) The method of claim 1, wherein the second graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.  
(Claim 9) The method of claim 1, wherein the density plot comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.

data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 

displaying a first graphical representation on a screen in communication with the data processing hardware, wherein the first graphical representation corresponds to a dataset; 


receiving a first interaction indication indicating a graphical user interaction by a user at a first interaction location on the first graphical representation; and 


in response to the received first interaction indication, displaying a second graphical representation on the screen overlaying the first graphical representation, the second graphical representation having a scale that is equal to a scale of the first graphical representation and based on the first interaction indication, wherein the second graphical representation shares an axis with the first graphical representation





and both the first graphical representation and the second graphical representation are visible.  
(Claim 10) A system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising:
displaying a first graphical representation on a screen in communication with the data processing hardware, wherein the first graphical representation comprises a box-and-whisker plot of a dataset;
receiving a first interaction indication indicating a graphical user interaction by a user at a first interaction location on the first graphical representation;
in response to the received first interaction indication, displaying a second graphical representation on the screen overlaying the first graphical representation, the second graphical representation based on the first interaction indication, wherein the second graphical representation comprises a density plot of the dataset that shares an axis with the box-and-whisker plot;
(wherein the density plot has a respective scale equal to a corresponding scale of the box-and-whisker plot;)

(receiving a second interaction indication indicating the graphical user interaction by the user at a second 


receiving a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation; and 







in response to the received second interactive indication, displaying an updated second graphical representation of the dataset on the screen based on the second interaction indication.

receiving a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation, wherein the second graphical representation comprises the density plot of the dataset overlaying the box-and-whisker plot, and wherein the density plot shares the axis with the box-and-whisker plot;in response to the received second interaction indication, displaying an updated second graphical representation of the density plot of the dataset on the screen based on the second interaction indication at the second interaction location, 






wherein the second graphical representation has a respective scale equal to a corresponding scale of the first graphical representation.  
the updated second graphical representation having a scale that is equal to a scale of the second graphical representation, 

wherein the density plot has a respective scale equal to a corresponding scale of the box-and-whisker plot;

(Claim 16) The system of claim 12, wherein the operations further comprise: 

receiving a third interaction indication indicating the graphical user interaction at a third interaction location on the updated second graphical representation; and 


in response to the received third interaction indication: 

displaying the first graphical representation on the screen. 

receiving a third interaction indication indicating the graphical user interaction at a third interaction location on the updated second graphical representation of the density plot of the dataset; andin response to the received third interaction indication, switching back to the first graphical representation of the dataset on the screen based on the third interaction location being a threshold distance away from the updated second graphical representation.



(Claim 11) The system of claim 10, wherein the first graphical representation comprises an axis and the first interaction location comprises a location within a threshold distance of the axis of the first graphical representation.
(Claim 18) The system of claim 11, wherein the first interaction indication comprises a location of an input selection event triggered on the first graphical representation.  
(Claim 13) The system of claim 12, wherein the first interaction indication comprises a location of an input selection event triggered on the first graphical representation.
(Claim 13) The system of claim 12, wherein the second interaction location comprises a location on the second graphical representation that is different than the first interaction location.  
(Claim 14) The system of claim 10, wherein the second interaction location comprises a location on the second graphical representation that is different than the first interaction location.

(Claim 16) The system of claim 10, the second graphical representation comprises a first graphical indication and wherein the updated second graphical representation comprises a second graphical indication that is different than the first graphical indication.

(Claim 14) The system of claim 12, wherein the second interaction location comprises a location on the second graphical representation and the second graphical representation comprises a graphical indication of a data value corresponding to the second interaction location.  
(Claim 17) The system of claim 10, wherein the second interaction location comprises a location on the density plot and the density plot comprises a graphical indication of a data value corresponding to the second interaction location.
(Claim 19) The system of claim 11, wherein the second graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.  
(Claim 18) The system of claim 10, wherein the density plot comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 11, these claims recite in part “and both the first graphical representation and the second graphical representations are visible simultaneously”, however this is not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  At best, the specification discloses [0029] “Referring now to 

Regarding dependent claims 2-10 and 12-20, these claim fails to cure the deficiency of claims 1 and 11, respectively.  Therefore, dependent claims 2-10 and 12-20 are rejected as failing to comply with the written description requirement for the same reason as claims 1 and 11.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 20 recites “wherein the second graphical representation has a respective scale equal to a corresponding scale of the first graphical representation” which is already claimed by Claims 1 and 11 upon which they depend and thus fails to further limit the subject matter of the claim upon which they depend.   Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitkow, US 2003/0128212 A1.

Pitkow was disclosed in an IDS dated 12/04/2020.

Regarding independent claim 1, Pitkow discloses a method comprising: displaying ([0068] FIG. 9 illustrates a method to display (a method comprising displaying) the Data Pane image on the screen together with the graphical display objects and Active Axes), by data processing hardware ([0063] FIG. 4 shows one embodiment of a system that can be used to perform the invention.  FIG. 4 data analysis system 140 includes a central processing and logic unit 148 (by data processing hardware).  The central processing and logic unit in turn comprise…a Data Pane image generation logic 154 ), a first graphical representation of a dataset on a screen in communication with the data processing hardware ([0063] FIG. 4 shows one embodiment of a system that can be used to perform the invention.  FIG. 4 data analysis system 140 includes a central processing and logic unit 148.  The central processing and logic unit in turn comprise a CPU processor 150, a memory 152 for ; receiving, at the data processing hardware, a first interaction indication indicating a graphical user interaction by a user at a first interaction location on the first graphical representation ([0063] FIG. 4 shows one embodiment of a system that can be used to perform the invention.  FIG. 4 data analysis system 140 includes a central processing and logic unit 148…An input device 144, such as a mouse, keyboard, trackball or similar wired or wireless pointer mechanism, allows a user or operator 142 to supply input instructions to the central processing and logic unit 148, [0067] As shown in FIG. 7 when the Data Pane image 162 (a first graphical representation) is placed on the screen and activated, for example by clicking with a mouse cursor 180 within the Data Pane workspace, the underlying data is retrieved, parsed, and mapped through operations to ; and in response to the received first interaction indication, displaying, by the data processing hardware, a second graphical representation on the screen overlaying the first graphical representation ([0067] As shown in FIG. 7 when the Data Pane image 162 (a first graphical representation) is placed on the screen (displaying by the data processing hardware) and activated, for example by clicking with a mouse cursor 180 (and in response to the received first interaction indication) within the Data Pane workspace, the underlying data is retrieved, parsed, and mapped through operations to a set of one or more display object 184.  A graphical representation containing such display objects 184 is displayed in the active area of the Data Pane image (wherein the graphical representation containing objects 184 and Data Pane image 162 together equates to a second graphical representation on the screen overlaying the first graphical representation)), the second graphical representation having a scale that is equal to a scale of the first graphical representation based on the first interaction indication ([0066] FIG. 5 shows illustration of a prototypical Data Pane…the Data Pane image 160 includes a number of Active Axes 164…along the left hand side…The center of Data Pane image 162 acts as a viewing area for the data to be analyzed…one of the axis 164 includes discreet variables 170.. The Active Axis is as , wherein the second graphical representation shares an axis with the first graphical representation ([0066-0068] and both the first graphical representation and the second graphical representation are visible simultaneously (interpreted as and both the first graphical representation and the second graphical representation are visible per the 35 U.S.C. 112(a) rejection set forth above and is disclosed by [0067] FIG. 6, the Data Pane image may be placed or displayed upon an area of the screen, and hence an area of data 130 (and both the first graphical representation), to be analyzed…As shown in FIG. 7, when the Data Pane image is placed on the screen…A graphical representation containing such display objects 184 is displayed in the active area of the Data Pane image (and the second graphical representation are visible)).  

Regarding dependent claim 2, Pitkow discloses the method of claim 1, further comprising: receiving, at the data processing hardware, a second interaction indication indicating the graphical user interaction by the user at a second interaction location on the second graphical representation ([0063] FIG. 4 shows one embodiment of a system that can be used to perform the invention.  FIG. 4 data analysis system 140 includes a central processing and logic unit 148…An input device 144, such as a mouse, keyboard, trackball or similar wired or wireless pointer mechanism, allows a user or operator 142 to supply input instructions to the central processing and logic unit 148, [0067] FIG. 7 wherein the graphical representation ; and in response to the received second interactive indication, displaying, by the data processing hardware, an updated second graphical representation of the dataset on the screen based on the second interaction indication ([0067] In accordance with this embodiment the focus region of the Data Pane image may be moved around the screen to analyze data within the display area.  As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182, the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly; thus – when the cursor is moved from a first position 181 to a second position 182 (and in response to the received second interactive indication) FIG. 8 shows an updated graphical representation containing updated display object 184 with the Data Pane image (an updated second graphical representation) on the screen (displaying by the data processing hardware) in accordance to the cursor movement (based on the second interaction indication) to analyze the data (of the dataset) within the display area (on the screen)).  

Regarding dependent claim 3, Pitkow discloses the method of claim 2, wherein the second interaction location comprises a location on the second graphical representation that is different than the first interaction location ([0067] FIG. 7 wherein the graphical representation containing the display objects 184 and the Data Pane image 162.  As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182 (wherein the second interaction location comprises a location that is different than the first interaction location), the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly on the graphical representation containing the display objects 184 and the Data Pane image 162 (on the second graphical representation)).  

Regarding dependent claim 4, Pitkow discloses the method of claim 2, wherein the second interaction location comprises a location on the second graphical representation ([0067] FIG. 7 wherein the graphical representation containing the display objects 184 and the Data Pane image 162.  As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182 (wherein the second interaction location comprises a location), the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly on the graphical representation containing the display objects 184 and the Data Pane image 162 wherein the cursor in the second position within the graphical representation containing display objects 184 and the Data Pane image 162 (on the second graphical representation)) and the second graphical representation comprises a graphical indication of a data value corresponding to the second interaction location ([0066-0068] FIG. 7 wherein the graphical representation containing the display objects 184 and the Data Pane image 162 are displayed along the same Active Axes 164 displayed in the Data Pane image 162 of the two-dimensional scatter plot data of FIGS. 6-7.  As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182, the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly.  FIG. 9 illustrates method to display the Data Pane image on the screen together with the graphical display objects and Active Axes…In step 204 the Data Pane definition is generated and any graphical display objects determined by the data type and value are selected for display; thus – the graphical representation containing the display objects 184 and the Data Pane image 162 (and the second graphical representation) is generated with graphical display objects 184 (comprises a graphical indication) determined by data type and value (of a data value) selected for display according to the cursor being moved from a first position to a second position (corresponding to the second interaction location)).  

Regarding dependent claim 5, Pitkow discloses the method of claim 2, wherein the second graphical representation comprises a first graphical indication ([0067] As shown in FIG. 7 when the Data Pane image 162 is placed on the screen and activated, for example by clicking with a mouse cursor 180 within the Data Pane workspace, mouse cursor 180 is visible within the graphical representation containing display objects 184 within the active area of the Data Pane image; thus – mouse cursor at the first position (comprises a first graphical indication) upon activating the graphical  and wherein the updated second graphical representation comprises a second graphical indication that is different than the first graphical indication ([0067] As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182, the focus area is changed from a first position to a second position, and the display object 184 representation changed (that is different than) accordingly with the Data Pane workspace containing the Data Pane image and the updated display object 184 (and wherein the updated second graphical representation comprises a second graphical indication) from the display object representation associated with the displayed mouse cursor 180 (the first graphical indication) at the first position).  

Regarding dependent claim 6, Pitkow discloses the method of claim 2, further comprising: receiving, at the data processing hardware, a third interaction indication indicating the graphical user interaction at a third interaction location on the updated second graphical representation; and in response to the received third interaction indication: displaying, by the data processing hardware, the first graphical representation on the screen ([0067] As shown in FIG. 8, as the cursor is moved from a first position 181 to a second position 182, the focus area is changed from a first position to a second position, and the display object 184 representation changed accordingly with the Data Pane workspace containing the Data Pane image and the updated display object 184 from the display object representation associated with the displayed mouse cursor 180 at the first position, [0078-0079] A more 

Regarding dependent claim 8, Pitkow discloses the method of claim 1, wherein the first interaction indication comprises a location of an input selection event triggered on the first graphical representation ([0067] As shown in FIG. 6, the Data pane image may be placed or displayed upon an area of the screen, and hence an area of data 130, to be analyzed…As shown in FIG. 7, when the Data Pane image 162 is placed on the screen and activated, for example by clicking with a mouse cursor 180 within the Data Pane workspace, the underlying data is retrieved, parsed, and mapped through operations to a set of one or more display object 184; thus – the mouse cursor 180 (wherein the first interaction indication) is placed at a location (comprises a location) within the area of data 130 activated as Data Pane image 162 (on the first graphical representation) based on a user clicking on a mouse (of an input selection event triggered)).  

Regarding dependent claim 10, Pitkow discloses the method of claim 1, wherein the second graphical representation has a respective scale equal to a corresponding scale of the first graphical representation ([0066-0068] FIG. 7 wherein the graphical representation containing the display objects 184 and the Data Pane image 162 (wherein the second graphical representation) are displayed along the same Active Axes 164 (same Active Axes necessarily means has a respective scale equal to a corresponding scale of) displayed in the Data Pane image 162 (the first graphical representation) of the two-dimensional scatter plot data of FIGS. 6).  

a system ([0063] FIG. 4 shows one embodiment of a system that can be used to perform the invention.  As shown in FIG. 4, the data analysis system 140 (a system)) comprising: data processing hardware ([0063] As shown in FIG. 4, the data analysis system 140 includes a central processing and logic unit 148 (comprising data processing hardware) comprising a CPU processor 150); and memory hardware in communication with the data processing hardware ([0063] FIG. 4 data analysis system 140 includes a memory 152, [0132] memory 152 may include memory that is physically connected to processor 150), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations ([0063] FIG. 4 memory 152 for storage both of data, image object, and logical operators, and a Data Pane image generation logic…includes algorithms and routines, for definition operations…and the operations and processor-readable instructions that run on central processing and logic unit 148). 

Regarding dependent claims 12-16, 18 and 20, these claims are system claims that are substantially the same as the method of claims 2-6, 8 and 10, respectively.  Thus, claims 12-16, 18 and 20 are rejected for the same reasons as claims 2-6, 8 and 10.
  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pitkow, as applied in the rejections of Claims 1 and 11, in view of Hsu et al. (hereinafter Hsu), US 2010/0079465 A1. 

Hsu was disclosed in an IDS dated 12/04/2020.

Regarding dependent claim 7, Pitkow teaches the method of claim 1, wherein the first graphical representation comprises an axis ([0067] The operation of the Data Pane as it is used with a set of two-dimensional data such as a scatter plot or contour plot is illustrated in FIGS. 6, 7 and 8.  As shown in FIG. 6, the Data Pane image may be placed or displayed upon an area of the screen, and hence an area of data 130, to be analyzed…implementation of the Data Pane image is one in which the Active Axes (comprises an axis) are fused to the plot itself, in which the Data Pane image  and the first interaction location comprises a location within the axis of the first graphical representation ([0067] As shown in FIG. 7, when the Data Pane image 162 is placed on the screen and activated, for example by clicking with a mouse cursor 180 within the Data Pane workspace (and the first interaction location comprises a location within) wherein the Data Pane workspace contains the Data Pane image 162 with the Active Axes (the axis of the first graphical representation)).  
Pitkow does not expressly teach the first interaction location comprises a location within a threshold distance of the first graphical representation.  
However, Hsu teaches an interaction an interaction location comprises a location within a threshold distance of the first graphical representation ([0015-0016] FIG. 2 the user moves graphical shape 216 (a first interaction) within proximity threshold 222 boundary (location comprises a location within a threshold distance) of the respective graphical shape 210 (of the first graphical representation; wherein the first graphical representation is the representation of graphical shape 210 without connecting line) which triggers generation of tentative connection line between the two graphical shapes).
Because Pitkow and Hsu address the same issue of user interactions of graphical representation, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the first interaction location comprises a location within a threshold distance of the first graphical representation as suggested by Hsu into Pitkow’s method such that when the user’s first interaction of a mouse cursor click is wherein the first graphical representation comprises an axis and the first interaction location comprises a location within a threshold distance of the axis of the first graphical representation.  This modification would have been motivated by the desire to provide the user the ability to manipulate a larger surface area instead of a line in order to depict relationship between shapes in a diagram (Hsu [0010]).

Regarding dependent claim 17, it is a system claim that is substantially the same as the method of claim 7.  Thus, claim 17 is rejected for the same reason as claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pitkow, as applied in the rejections of claims 1 and 11, and further in view of Cox, “Getting histograms with varying bin widths”, June 2003. 

Cox was disclosed in an IDS dated 12/04/2020.

Regarding dependent claim 9, Pitkow teaches all the elements of claim 1.
Pitkow does not expressly teach wherein the second graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.  
However, Cox teaches wherein a graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon a dataset (Page 1 “Density wage” plot shows density 
	Because Pitkow and Cox address the same issue of displaying a two dimensional plot of data, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon a dataset, as suggested by Cox, into Pitkow’s Data Pane display area, with a reasonable expectation of success, such that Pitkow’s method is able to analyze probably density related datasets in the form of a density histogram as suggested by Cox to teach wherein the second graphical representation comprises a plurality of rectangles, wherein each rectangle has an identical area and each rectangle has a height and a width based upon the dataset.  This modification would have been motivated by the desire provide a user the capability to superimpose density estimated on a graph (Cox [section Stata solutions]).   

Response to Arguments
Applicant’s amendment and remarks filed 11/30/2021 traversing the prior Specification Objection are persuasive and thus the Specification Objection set forth in the Office Action dated 9/13/2021 are hereby withdrawn.

Applicant’s remark filed 11/30/2021 noting that pending resolution of all other issues in this case that a terminal disclaimer may be filed to overcome the non-statutory obviousness-type double patenting over claims 1-2 and 4-5 of U.S. Patent No 10,877,619 is noted.

Applicant’s arguments filed 11/30/2021 traversing the 35 U.S.C. 102 rejections for claims 1-6, 8, 10-16, 18 and 20 have been fully considered but they are not persuasive.
Regarding the rejections of independent claims 1 and 11 made under 35 U.S.C. 102 as being anticipated by Pitkow, Applicant alleges, on remarks on pages 7-9, that Pitkow fails to disclose or suggest “a second graphical representation that has the same scale as a first graphical representation and that overlays and shares an axis with the first graphical representation and both the first graphical representation and the second graphical representation are visible simultaneously” as recited in amended claims 1 and 11 specifically (1) Pitkow’s data area 130 i.e. the scatter plot does not share an axis with and have the same scale as the bar display elements 184 i.e. because the bar display elements are represented by discrete variables 170 and (2) Pitkow’s bar display elements 184 overwrites each other and therefore cannot be displayed simultaneously.  Further, (3) any dependent claims of independent claims 1 and 11 rejected under 35 U.S.C. 102 should be reconsidered for allowance in light of the remarks set forth regarding independent claims 1 and 11. 
Examiner respectfully disagrees.

Thus, Pitkow is considered to disclose or suggest “a second graphical representation that has the same scale as a first graphical representation and that overlays and shares an axis with the first graphical representation and both the first graphical representation and the second graphical representation are visible” as recited in amended claims 1 and 11 and consequently the rejection of claims 1 and 11 under 35 U.S.C. 102 are maintained as further detailed in the Claim Rejections set forth above.
As to point (3) at least because the reasons set forth above in (1) and (2) regarding the maintaining of 35 U.S.C. 102 rejections of independent claims 1 and 11, the rejections of dependent claims 2-6, 8, 10, 12-16, 18 and 20 made under 35 U.S.C. 102 as being anticipated by Pitkow are also maintained and further detailed in the Claim Rejections set forth above.

Regarding the rejections of dependent claims 7, 9, 17 and 19 under 35 U.S.C. 103, Applicant alleges on remarks pages 9-10 that dependent claims 7, 9, 17 and 19 should be allowable for at least the reason that they depend from allowable independent claims 1 and 11.  Examiner respectfully disagrees.  Because Pitkow discloses or suggests claims 1 and 11, the rejections of dependent claims 7, 9, 17 and 19 are also maintained as further detailed in the Claim Rejections set forth above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143